   Case 2:18-cv-05934-MWF-KS Document 62 Filed 11/14/19 Page 1 of 1 Page ID #:563




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.       CV 18-5934-MWF(KSx)                                     Dated: November 14, 2019

Title:         Ox Labs, Inc. -v- Bitpay, Inc., et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                               Amy Diaz
               Courtroom Deputy                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:

               Philip A. Leider                           Benjamin T. Wang
                                                          Lawrence H. Kunin


PROCEEDINGS:                TELEPHONIC STATUS CONFERENCE

         Case called, and counsel make their appearance. The hearing is held.

       As stated on the record, Court directs counsel to determine a briefing schedule for
outstanding legal issues and submit briefs with the court with no more than 2 pages each.
The briefing schedule should be submitted by no later than November 19, 2019. The parties
are also directed to discuss and notify the Court with a new pretrial conference date and a
new trial date. Counsel will advise the clerk, Ms. Sanchez, by email is they wish to take the
December 10, 2019 trial date.

         IT IS SO ORDERED.




                                                                     Initials of Deputy Clerk rs
                                                 -1-                        :15 min
